Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 04 March 2021 for application number 16/164,252. 
Claims 1 and 16 are currently amended.
Claims 2 and 17 are canceled.
Claims 1, 3 – 9, 16, and 18 – 20 are presented for examination.
Claims 10 – 15 are withdrawn due to a restriction requirement.

Response to Amendment
Applicant’s amendment filed 04 March 2021 is sufficient to overcome the rejection of claims 1 – 9 and 16 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 04 March 2021, with respect to the rejection(s) of claim(s) 1 – 9 and 16 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asano et al., US Pub. No. 2018/0260334 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 9, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov [hereafter as Frolikov], US Pub. No. 2019/0227921 A1 in view of Seo et al. [hereafter as Seo], US Pub. No. 2018/0121344 A1 and further in view of Asano et al. [hereafter as Asano], US Pub. No. 2018/0260334 A1.

Please Note: Quoted citations are provided at the end of each limitation.  For clarity, the mapping of specific elements/terms are carried up from each limitation's quoted citation, and placed in the brackets following the specific element/term, without quotation marks.

As per claim 1, Frolikov discloses a method for performing operations [“The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223).”] [para. 0077] to namespaces of a flash memory device [non-volatile storage media], by a processing unit of a storage device [“In some implementations, the processors of the controller (107) are integrated with memory (e.g., 106 or 109)”] [para. 0049] [“… non-volatile storage media (109),”] [para. 0045] [“A computer having a plurality of accounts and a storage device having a host interface, a controller, non-volatile storage media, and firmware. Each account has a namespace identifier that identifies the allocation of a portion of the non-volatile storage media to the account….”] [Abstract], comprising:
receiving a namespace setting-update command from a host [commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to … change (265) a namespace], requesting to update a namespace size of a namespace [namespace (e.g., 221 or 223) may be changed to expand or shrink its size] [dynamically adjusted in response to the commands from the host (101) to … resize namespaces (e.g., shrink or expand)] [“The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223). In response, the administrative manager (225) generates/updates a namespace map (255), such as the namespace map (273) to implement the mapping illustrated in FIG. 2 or 9. A namespace (e.g., 221 or 223) may be changed to expand or shrink its size (e.g., by allocating more blocks for the namespace, or returning some of its blocks to the pool of free blocks).”] [para. 0077] [“… the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128], wherein the namespace size indicates a total number of logical blocks [“When the block by block mapping of LBA addresses is based on a predetermined size block size, an efficient data structure can be used for the efficient computation of LBA addresses defined on the entire storage capacity of the storage device from the LBA addresses defined in the allocated namespaces. For example, the entire storage capacity of the storage device can be divided into blocks of LBA addresses according to a predetermined block size for flexibility and efficiency in namespace management. The block size represents the number of LBA addresses in a block. A block of the predetermined block size may be referred to hereafter as an L-block, a full L-block, a full LBA block, an LBA block, or sometimes simply as a full block or a block. The block by block namespace mapping from LBA addresses defined in allocated namespaces to LBA addresses defined on the entire storage capacity of the storage device allows the allocation of non-contiguous LBA addresses defined on the entire storage to a namespace, which can reduce fragmentation of the storage capacity caused by cycles of namespace allocation and deletion and improve efficiency in the usage of the storage capacity.”] [paras. 0035 – 0036]; 
determining whether the updated namespace size of the namespace can be supported [when the host (101) requests a namespace (e.g., 111, 221, or 223) that has a size not aligned with a block boundary, the host (101) may be prompted to revise the size of the namespace (e.g., 111, 221, or 223) for alignment with a block boundary] [Examiner is interpreting this cited feature of being prompted to revise the size of the namespace, as a determination if the requested size (updated namespace size) is supported where when it is determined the size is not supported, the revision is necessary] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand). Optionally, when the host (101) requests a namespace (e.g., 111, 221, or 223) that has a size not aligned with a block boundary, the host (101) may be prompted to revise the size of the namespace (e.g., 111, 221, or 223) for alignment with a block boundary.”] [paras. 0128 – 0129]; and 
when the updated namespace size of the namespace can be supported, updating a logical-physical mapping of the namespace [The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to … resize namespaces (e.g., shrink or expand)] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128] to allow the namespace to store user data of the updated namespace size [user data in the account (531) is limited to be stored in the namespace (522) defined by the namespace map] [Examiner is interpreting that because user data is stored in the defined namespace (namespace size), that with the host namespace size expansion request the user data will have newly defined size for storage] [“wherein a size of the namespace corresponds to a quota of the entire storage resources allocated for user data in the respective account.”] [claim 3] [“In one implementation, an account (e.g., 531, 533, . . . , or 535) is limited to access only one namespace (e.g., 522, 524, . . . 526). Thus, the identification of an account (e.g., 531) uniquely identifies a namespace (e.g., 522) in which user data in the account (e.g., 531) is stored. For example, user data in the account (531) is limited to be stored in the namespace (522) defined by the namespace map (521) and is not stored in other namespaces (e.g., 524, . . . , 526) defined by respective namespace maps (e.g., 523, . . . , 525); and user data in the account (533) is limited to be stored in the namespace (524) defined by the namespace map (523) and is not stored in other namespaces (e.g., 526, 522, . . . ) namespaces defined by respective namespace maps (e.g., 525, 521, . . . ).”] [para. 0267].
However, Frolikov does not explicitly disclose mapping table,
wherein the updated namespace size of the namespace is determined that can be supported to respond to the updated namespace setting-update command when an updated namespace size value plus a summation of namespace size values of the other namespaces does not exceed a maximum quantity of logical blocks, or the difference between the updated namespace size value and an original namespace size value is smaller than an unallocated quantity of logical blocks.
Seo teaches mapping table [“A method of operating a storage device managing a multi-namespace includes storing first mapping information including a mapping between a first logical address space and a first physical address space to a mapping table”] [Abstract].
Frolikov and Seo are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Frolikov with Seo in order to modify Frolikov for “mapping table” as taught by Seo.  One of ordinary skill in the art would be motivated to combine Frolikov with Seo before the effective filing date of the claimed invention to improve a system by providing for the ability where “managing a multi-namespace includes storing first mapping information including a mapping between a first logical address space and a first physical address space to a mapping table”. [Seo, Abstract].
However, Frolikov and Seo do not explicitly disclose wherein the updated namespace size of the namespace is determined that can be supported to respond to the updated namespace setting-update command when an updated namespace size value plus a summation of namespace size values of the other namespaces does not exceed a maximum quantity of logical blocks, or the difference between the updated namespace size value and an original namespace size value is smaller than an unallocated quantity of logical blocks.
wherein the updated namespace size of the namespace is determined that can be supported to respond to the updated namespace setting-update command [Upon receipt of a command from a host 110 to increase the size of the NSA for a namespace NSIDx, the controller 130 determines the number of NSAUs required for such an increase in step S710] when an updated namespace size value plus a summation of namespace size values of the other namespaces does not exceed a maximum quantity of logical blocks, or the difference between the updated namespace size value and an original namespace size value is smaller than an unallocated quantity of logical blocks [controller then determines if the number of unallocated NSAUs in the LCA space is greater than or equal to the number of NSAUs required to increase the NSA as required by the host] [Examiner is applying Asano to read on the second claim limitation option based on the “or” operator, of giving a choice of option a or b] [“A method 700 of increasing a namespace is shown in FIG. 7. Upon receipt of a command from a host 110 to increase the size of the NSA for a namespace NSIDx, the controller 130 determines the number of NSAUs required for such an increase in step S710. This is done by dividing the LCA provided by the host by the granularity k of the SSD. Next in step S720, the controller determines the number of unallocated NSAUs available in the LCA space. The controller then determines if the number of unallocated NSAUs in the LCA space is greater than or equal to the number of NSAUs required to increase the NSA as required by the host (step S730). If the number of unallocated NSAUs in the LCA space is greater than or equal to the number of NSAUs required, the controller creates a new entry in the NSAU LUT 450 for NSIDx in step S740. This new entry in the NSAU LUT 450 is added as the very last entry in the NSAU LUT 450. The NSAU LUT 450 is then re-ordered such that the new entry for NSIDx is contiguous with other entries that correspond to NSIDx in the NSAU LUT 450. For example when a host requires an increase in namespace NSID `1`, a new entry is inserted in the NSAU LUT 450, after which the NSAU LUT is re-ordered according to NSID where all entries with similar NSID are arranged adjacent each other in the NSAU LUT. After re-ordering the new entry is placed as the very last entry within the entries in the NSAU LUT 450 having similar NSID `1`. The controller 130 then updates the NSID LUT 430 to reflect the new starting NSAU for each NSID, as shown in step S760. Following S760, the controller then associates a pointer in the new entry of the NSAU LET 450 with the unallocated NSAUs in the LCA space 600. If there is a plurality of unallocated NSAUs in the LCA space 600, the assignment of an unallocated NSAU in the LCA space 600 may not be in any particular order. If at step S730 no unallocated NSAUs are available, the SSD 110 does not increase the size of the namespace and the host 110 is informed by means of an error response, for example.”] [para. 0054].
Frolikov, Seo, and Asano are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Frolikov and Seo with Asano in order to modify Frolikov and Seo for “wherein the updated namespace size of the namespace is determined that can be supported to respond to the updated namespace setting-update command when an updated namespace size value plus a summation of namespace size values of the other namespaces does not exceed a maximum quantity of logical blocks, or the difference between the updated namespace size value and an original namespace size value is smaller than an unallocated quantity of logical blocks” as taught by Asano.  One of ordinary skill in the art would be [Asano, para. 0054].

Claim 16, is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a random access memory (RAM) arranged to operably store a logical-physical mapping table of a namespace; and
a processing unit coupled to the RAM, and arranged to operably receive a namespace setting-update command from a host.
Frolikov discloses a random access memory (RAM) arranged to operably store a logical-physical mapping of a namespace [firmware (104) can be initially stored in the non-volatile storage media (109), … and loaded into the volatile DRAM (106)] [maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4] [“The storage device (103) has a controller (107) that runs firmware (104) to perform operations responsive to the communications from the host (101). Firmware in general is a type of computer program that provides control, monitoring and data manipulation of engineered computing devices. In FIG. 1, the firmware (104) controls the operations of the controller (107) in operating the storage device (103), such as the allocation of namespaces for storing and accessing data in the storage device (103), as further discussed below.”] [para. 0042] [“The firmware (104) can be initially stored in the non-volatile storage media (109), or another non-volatile device, and loaded into the volatile DRAM (106) and/or the in-processor cache memory for execution by the controller (107). “] [para. 0051] [“In FIG. 5, an administrative manager (225), a data manager (227) (or referred to as an I/O manager), and a local manager (229) are implemented as part of the firmware (e.g., 104) of a storage device (e.g., 103 illustrated in FIG. 1).”] [para. 0076] [“FIG. 4 illustrates that blocks 22, 25, 30 and 31 (305, 306, 307 and 308) allocated for namespace 3 (285) are non-contiguous; and a contiguous indicator (296) of the namespace 3 (285) has a value indicating that the list of blocks, identified via the block identifiers starting at a starting address (295) in the array of in the namespace map (273), is allocated from a non-contiguous regions in the mapped logical address space/capacity (220).”] [para. 0071] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128]; and
a processing unit coupled [processors of the controller (107) are integrated] to the RAM [memory 106, fig. 1], and arranged to operably receive a namespace setting-update [administrative manager … implemented as part of the firmware … administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to … change (265) a namespace] [firmware (104) can be … loaded into the volatile DRAM (106)  [“In some implementations, the processors of the controller (107) are integrated with memory (e.g., 106 or 109)”] [para. 0049] [“The firmware (104) can be … loaded into the volatile DRAM (106) and/or the in-processor cache memory for execution by the controller (107). “] [para. 0051] [“In FIG. 5, an administrative manager (225), a data manager (227) (or referred to as an I/O manager), and a local manager (229) are implemented as part of the firmware (e.g., 104) of a storage device (e.g., 103 illustrated in FIG. 1). The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223).”] [paras. 0076 – 0077] [“However, those skilled in the art will recognize what is meant by such expressions is that the functions result from execution of the computer instructions by one or more controllers or processors…”] [para. 0315].
Seo teaches a random access memory (RAM) arranged to operably store a logical-physical mapping table of a namespace [mapping table … is loaded into volatile memory] [Examiner is interpreting the mapping table being loaded into volatile memory as storing] [“the mapping table stored in the non-volatile memory 120 is loaded into volatile memory (for example, DRAM or SRAM) internal or external to the controller 110. The namespace manager 111a may update the mapping table loaded into the volatile memory, according to the operations of dynamically creating and deleting a namespace.”] [para. 0048].


As per claim 3, Frolikov in view of Seo and further in view of Asano discloses the method of claim 1, Frolikov  discloses comprising:
replying to the host with an execution fail message [prompted] when the updated namespace size cannot be supported [when the host (101) requests a namespace (e.g., 111, 221, or 223) that has a size not aligned with a block boundary, the host (101) may be prompted to revise the size of the namespace (e.g., 111, 221, or 223) for alignment with a block boundary] [Examiner is interpreting this cited feature of being prompted to revise the size of the namespace, as a determination if the requested size (updated namespace size) is supported where when it is determined the size is not supported, the revision is necessary, and a prompt notifying the host as a fail message] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand). Optionally, when the host (101) requests a namespace (e.g., 111, 221, or 223) that has a size not aligned with a block boundary, the host (101) may be prompted to revise the size of the namespace (e.g., 111, 221, or 223) for alignment with a block boundary.”] [paras. 0128 – 0129].

As per claim 4, Frolikov in view of Seo and further in view of Asano discloses the method of claim 1, Frolikov discloses comprising:
obtaining a memory address from the namespace setting-update command [commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) … , or change (265) a namespace] [logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to … resize namespaces (e.g., shrink or expand)] [“The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128] [“… different namespaces (281, 283, 285, and 287) can be told apart from the identification of the starting addresses (291, 293, 295, and 297) of the block identifications in the array.”] [para. 0066] [“The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223). In response, the administrative manager (225) generates/updates a namespace map (255), such as the namespace map (273) to implement the mapping illustrated in FIG. 2 or 9. A namespace (e.g., 221 or 223) may be changed to expand or shrink its size (e.g., by allocating more blocks for the namespace, or returning some of its blocks to the pool of free blocks).”] [para. 0077]; and 
reading the updated namespace size value [value indicating that the list of blocks] from a random access memory (RAM) according to the memory address [firmware (104) can be … loaded into the volatile DRAM (106)] [administrative manager (225), a data manager (227) (or referred to as an I/O manager), and a local manager (229) are implemented as part of the firmware] [“The storage device (103) has a controller (107) that runs firmware (104) to perform operations responsive to the communications from the host (101). Firmware in general is a type of computer program that provides control, monitoring and data manipulation of engineered computing devices. In FIG. 1, the firmware (104) controls the operations of the controller (107) in operating the storage device (103), such as the allocation of namespaces for storing and accessing data in the storage device (103), as further discussed below.”] [para. 0042] [“The firmware (104) can be initially stored in the non-volatile storage media (109), or another non-volatile device, and loaded into the volatile DRAM (106) and/or the in-processor cache memory for execution by the controller (107). “] [para. 0051] [“In FIG. 5, an administrative manager (225), a data manager (227) (or referred to as an I/O manager), and a local manager (229) are implemented as part of the firmware (e.g., 104) of a storage device (e.g., 103 illustrated in FIG. 1).”] [para. 0076] [“FIG. 4 illustrates that blocks 22, 25, 30 and 31 (305, 306, 307 and 308) allocated for namespace 3 (285) are non-contiguous; and a contiguous indicator (296) of the namespace 3 (285) has a value indicating that the list of blocks, identified via the block identifiers starting at a starting address (295) in the array of in the namespace map (273), is allocated from a non-contiguous regions in the mapped logical address space/capacity (220).”] [para. 0071] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128]. 
Claim 18 is rejected with like reasoning.

As per claim 6, Frolikov in view of Seo and further in view of Asano discloses the method of claim 4, Frolikov discloses wherein the memory address points to a start address of namespace data structure [identified via the block identifiers starting at a starting address (295) in the array of in the namespace map (273] and the namespace data structure comprises a field storing the updated namespace size value [value indicating that the list of blocks] [“FIG. 4 illustrates an example of data structures for namespace mapping.”] [para. 0063] [“FIG. 4 illustrates that blocks 22, 25, 30 and 31 (305, 306, 307 and 308) allocated for namespace 3 (285) are non-contiguous; and a contiguous indicator (296) of the namespace 3 (285) has a value indicating that the list of blocks, identified via the block identifiers starting at a starting address (295) in the array of in the namespace map (273), is allocated from a non-contiguous regions in the mapped logical address space/capacity (220).”] [para. 0071] [“In response to a determination (405) to expand the allocation of the namespace (221) on the non-volatile storage media (109), the method further includes adding (409) to the namespace map (e.g., 241, 383) identifiers of additional blocks of the logical address capacity.”] [para. 0201] [“For example, the namespace map (e.g., 521) may include a list of the identifications of L-blocks in the capacity (220) to define the logical address mapping, as illustrated in FIG. 4 and/or a partial block identifier (147) illustrated in FIG. 8.”] [para. 0292] [“In response to the request to create or delete a namespace, the method further includes updating (353) the content of the data structure to identify the currently available free blocks (e.g., 312-330) and blocks (e.g., 301-310) allocated to currently existing namespaces (281-285).”] [para. 0087]. 
Claim 19 is rejected with like reasoning.

As per claim 7, Frolikov in view of Seo and further in view of Asano discloses the method of claim 1, Frolikov  discloses comprising:
obtaining the updated namespace size value from the namespace setting-update command [265] [receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to … change (265) a namespace] [“The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223). In response, the administrative manager (225) generates/updates a namespace map (255), such as the namespace map (273) to implement the mapping illustrated in FIG. 2 or 9. A namespace (e.g., 221 or 223) may be changed to expand or shrink its size (e.g., by allocating more blocks for the namespace, or returning some of its blocks to the pool of free blocks).”] [para. 0077] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128]. 
Claim 20 is rejected with like reasoning.

As per claim 8, Frolikov in view of Seo and further in view of Asano discloses the method of claim 1, Frolikov  discloses wherein an updated namespace size of the namespace is greater [expand … its size] than an original namespace size of the namespace [“The administrative manager (225) receives commands (e.g., 261, 263, 265) from the host (e.g., 101 in FIG. 1) to create (261), delete (263), or change (265) a namespace (e.g., 221 or 223). In response, the administrative manager (225) generates/updates a namespace map (255), such as the namespace map (273) to implement the mapping illustrated in FIG. 2 or 9. A namespace (e.g., 221 or 223) may be changed to expand or shrink its size (e.g., by allocating more blocks for the namespace, or returning some of its blocks to the pool of free blocks).”] [para. 0077] [“By maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated. The mapping from the logical addresses in the namespace (e.g., 221, 223) to the logical addresses for translation to physical addresses can be dynamically adjusted in response to the commands from the host (101) to create/allocate, delete, and/or resize namespaces (e.g., shrink or expand).”] [para. 0128]. 

As per claim 9, Frolikov in view of Seo and further in view of Asano discloses the method of claim 1, Frolikov  discloses wherein the namespace has been attached to a controller [“The storage device (103) has a controller (107) that runs firmware (104) to perform operations responsive to the communications from the host (101). Firmware in general is a type of computer program that provides control, monitoring and data manipulation of engineered computing devices. In FIG. 1, the firmware (104) controls the operations of the controller (107) in operating the storage device (103), such as the allocation of namespaces for storing and accessing data in the storage device (103), as further discussed below.”] [para. 0042] [“At least some embodiments of the inventions disclosed herein can be implemented using computer instructions executed by the controller (107), such as the firmware (104). In some instances, hardware circuits can be used to implement at least some of the functions of the firmware (104). The firmware (104) can be initially stored in the non-volatile storage media (109), or another non-volatile device, and loaded into the volatile DRAM (106) and/or the in-processor cache memory for execution by the controller (107). For example, the firmware (104) can be configured to use the techniques discussed below in managing namespaces. However, the techniques discussed below are not limited to being used in the computer system of FIG. 1 and/or the examples discussed above.”] [paras. 0051 – 0052]. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov [hereafter as Frolikov], US Pub. No. 2019/0227921 A1 in view of Seo et al. [hereafter as Seo], US Pub. No. 2018/0121344 A1 and further in view of Asano et al., [hereafter as Asano], US Pub. No. 2018/0260334 A1 as applied to claim 4 above, and further in view of Liu [hereafter as Liu], US Pub. No. 2014/0281040 A1.

As per claim 5, Frolikov in view of Seo and further in view of Asano discloses the method of claim 4, Seo teaches wherein the RAM is disposed outside of the device [“When power is applied to the storage device 100 or when the storage system 10 is booted, the mapping table stored in the non-volatile memory 120 is loaded into volatile memory (for example, DRAM or SRAM) internal or external to the controller 110.”] [para. 0048].
However, Frolikov, Seo, and Asano do not explicitly disclose wherein the RAM is disposed outside of the storage device.
Liu teaches wherein the RAM is disposed outside of the storage device [“The external devices 315 may comprise SRAM and/or DRAM device(s) for data buffering and/or metadata.”] [para. 0040].
Frolikov, Seo, Asano, and Liu are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Frolikov, Seo, and Asano with Liu in order to modify Frolikov, Seo, and Asano “wherein the RAM is disposed outside of the storage device” as taught [Liu, para. 0040].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135  

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135